Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Claim(s) 1-20 is/are pending in this office action.
Claim(s) 1, 9 and 15 is/are amended.
No claim(s) is/are new or cancelled.
Claim(s) 1-20 is/are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
The 35 U.S.C. 101 rejection to Claim 1-20 are withdrawn based on applicant’s amendment.

Response to Arguments
Applicant’s arguments, see pp. 13-15, filed 01-26-2021, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dotan-Cohen (2018/0285827) (hereinafter Dotan-Cohen ‘827) in view of Dotan-Cohen (2016/0249319) (hereinafter Dotan-Cohen ‘319).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen (2018/0285827) (hereinafter Dotan-Cohen ‘827) in view of Dotan-Cohen (2016/0249319) (hereinafter Dotan-Cohen ‘319).

Regarding claim 1, Dotan-Cohen ‘827 teaches a computer-implemented method comprising:
generating a first user workplan (¶24 and ¶38-39, wherein the first user workplan is the user’s generated schedule based upon predicted routine events; ¶43, wherein the routine is a series of events that the user usually performed; ¶24) based on received input acquired from a social Internet of Things of user computing devices (¶77, wherein input is received from user devices, and are used to detect events that used to learn the user’s routines and activities; ¶32 where user devices include smartphones, appliances, measurement devices, entertainment systems, and other user devices which can be classified as social IoTs; see also ¶51-54);
automatically modifying the first user workplan based on subsequent received input (¶46; wherein a new event can be an unplanned routine; ¶131, wherein input can help identify planned or unplanned out of routine events; see also ¶137), wherein automatically modifying the first user workplan comprises comparing the first user workplan to a performance baseline workplan for a user computing device, measuring a deviation between the performance baseline workplan and the first user workplan (¶90, wherein the schedule determiner can detect based upon input when a user have deviated from the baseline routine and is out of routine; ¶99, wherein the deviation is measured based upon statistical models; see also ¶152-154 wherein deviations can be determined across multiple user’s baseline behaviors or models), and reconfiguring the user computing device according to any results of the deviation measured (¶156-157; ¶162; ¶167, wherein the user device is reconfigured to present different relevant information and not present other content based upon the modified user schedule after the detection of a divergence); and
dynamically prioritizing a plurality of events within the modified user workplan (¶155; wherein based upon a modified, divergent user schedule, the system can determine a level of importance out of routine events and different actions are recommended based upon a dynamically determined importance (i.e. a priority)); and
in response of prioritizing the plurality of events within the modified user workplan, automatically transmitting the modified user workplan to a user interface (¶155-156; wherein based upon a divergence and based upon event importance, the system can present new recommended activities to the user) on a different computing device associated with the first user (¶60, wherein the user profile is associated with multiple user devices that the user can be using; ¶145-146, wherein the presentation of content can occur on any of the multiple user devices).
Dotan-Cohen ‘827 teaches that the system can determine a priority or importance of events to the user, but doesn’t explicitly indicate the priority or importance is based on a calculated weight associated with each event in the plurality of events within the user computing device.
Dotan-Cohen ‘319 teaches a system for determine the importance of events of which the system wants to present to the user (¶43; ¶45) wherein as part of the determination, the system can use collected information about the user to determine an importance of a particular event (¶62-63), wherein as part of the determination of the importance or priority of the event, the (¶62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use Dotan-Cohen ‘319’s suggestion of having a priority or importance score (for a plurality of events) and use that suggestion to improve the importance determination in Dotan-Cohen ‘827, the result would be a score determination of the importance of each potential event and to use that scoring to determine which events are important enough to recommend and present to the user.  The result would be event events would be prioritized based upon a numerical or weighted importance value and then used to recommend events to the user as part of a modified schedule or workplan.


Regarding claim 9, Dotan-Cohen ‘827 teaches a computer program product comprising: 
one or more computer readable storage media and program instructions stored on the one or more computer readable storage media (¶175, CRM), the program instructions comprising: 
program instructions to generate a first user workplan (¶24 and ¶38-39, wherein the first user workplan is the user’s generated schedule based upon predicted routine events; ¶43, wherein the routine is a series of events that the user usually performed; ¶24) based on received input acquired from a social Internet of Things of user computing devices (¶77, wherein input is received from user devices, and are used to detect events that used to learn the user’s routines and activities; ¶32 where user devices include smartphones, appliances, measurement devices, entertainment systems, and other user devices which can be classified as social IoTs; see also ¶51-54);
program instructions to automatically modify the first user workplan based on subsequent received input (¶46; wherein a new event can be an unplanned routine; ¶131, wherein input can help identify planned or unplanned out of routine events; see also ¶137), wherein automatically modifying the first user workplan comprises comparing the first user workplan to a performance baseline workplan for a user computing device, measuring a deviation between the performance baseline workplan and the first user workplan (¶90, wherein the schedule determiner can detect based upon input when a user have deviated from the baseline routine and is out of routine; ¶99, wherein the deviation is measured based upon statistical models; see also ¶152-154 wherein deviations can be determined across multiple user’s baseline behaviors or models), and reconfiguring the user computing device according to any results of the deviation measured (¶156-157; ¶162; ¶167, wherein the user device is reconfigured to present different relevant information and not present other content based upon the modified user schedule after the detection of a divergence); 
program instruction to dynamically prioritize a plurality of events within the modified user workplan (¶155; wherein based upon a modified, divergent user schedule, the system can determine a level of importance out of routine events and different actions are recommended based upon a dynamically determined importance (i.e. a priority));
in response of the program instructions to dynamically prioritize the plurality of events within the modified user workplan, automatically transmitting the modified user workplan to a user interface (¶155-156; wherein based upon a divergence and based upon event importance, the system can present new recommended activities to the user) on a different computing device associated with the first user (¶60, wherein the user profile is associated with multiple user devices that the user can be using; ¶145-146, wherein the presentation of content can occur on any of the multiple user devices).
Dotan-Cohen ‘827 teaches that the system can determine a priority or importance of events to the user, but doesn’t explicitly indicate the priority or importance is based on a calculated weight associated with each event in the plurality of events within the user computing device.
 (¶43; ¶45) wherein as part of the determination, the system can use collected information about the user to determine an importance of a particular event (¶62-63), wherein as part of the determination of the importance or priority of the event, the system calculates as value or weight to be associated with each event of the plurality of events (¶62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use Dotan-Cohen ‘319’s suggestion of having a priority or importance score (for a plurality of events) and use that suggestion to improve the importance determination in Dotan-Cohen ‘827, the result would be a score determination of the importance of each potential event and to use that scoring to determine which events are important enough to recommend and present to the user.  The result would be event events would be prioritized based upon a numerical or weighted importance value and then used to recommend events to the user as part of a modified schedule or workplan.

Regarding claim 15, Dotan-Cohen ‘827 teaches a computer system comprising: 
one or more computer processors (¶44, processors); 
one or more computer readable storage media (¶175, CRM); and 
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more processors (¶175), the program instructions comprising:
program instructions to generate a first user workplan (¶24 and ¶38-39, wherein the first user workplan is the user’s generated schedule based upon predicted routine events; ¶43, wherein the routine is a series of events that the user usually performed; ¶24) based on received input acquired from a social Internet of Things of user computing devices (¶77, wherein input is received from user devices, and are used to detect events that used to learn the user’s routines and activities; ¶32 where user devices include smartphones, appliances, measurement devices, entertainment systems, and other user devices which can be classified as social IoTs; see also ¶51-54);
program instructions to automatically modify the first user workplan based on subsequent received input (¶46; wherein a new event can be an unplanned routine; ¶131, wherein input can help identify planned or unplanned out of routine events; see also ¶137), wherein automatically modifying the first user workplan comprises comparing the first user workplan to a performance baseline workplan for a user computing device, measuring a deviation between the performance baseline workplan and the first user workplan (¶90, wherein the schedule determiner can detect based upon input when a user have deviated from the baseline routine and is out of routine; ¶99, wherein the deviation is measured based upon statistical models; see also ¶152-154 wherein deviations can be determined across multiple user’s baseline behaviors or models), and reconfiguring the user computing device according to any results of the deviation measured (¶156-157; ¶162; ¶167, wherein the user device is reconfigured to present different relevant information and not present other content based upon the modified user schedule after the detection of a divergence); and 
program instruction to dynamically prioritize a plurality of events within the modified user workplan (¶155; wherein based upon a modified, divergent user schedule, the system can determine a level of importance out of routine events and different actions are recommended based upon a dynamically determined importance (i.e. a priority));
in response of the program instructions to dynamically prioritize the plurality of events within the modified user workplan, automatically transmitting the modified user workplan to a user interface (¶155-156; wherein based upon a divergence and based upon event importance, the system can present new recommended activities to the user) on a different computing device associated with the first user (¶60, wherein the user profile is associated with multiple user devices that the user can be using; ¶145-146, wherein the presentation of content can occur on any of the multiple user devices).
Dotan-Cohen ‘827 teaches that the system can determine a priority or importance of events to the user, but doesn’t explicitly indicate the priority or importance is based on a calculated weight associated with each event in the plurality of events within the user computing device.
Dotan-Cohen ‘319 teaches a system for determine the importance of events of which the system wants to present to the user (¶43; ¶45) wherein as part of the determination, the system can use collected information about the user to determine an importance of a particular event (¶62-63), wherein as part of the determination of the importance or priority of the event, the system calculates as value or weight to be associated with each event of the plurality of events (¶62-63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the application to use Dotan-Cohen ‘319’s suggestion of having a priority or importance score (for a plurality of events) and use that suggestion to improve the importance determination in Dotan-Cohen ‘827, the result would be a score determination of the importance of each potential event and to use that scoring to determine which events are important enough to recommend and present to the user.  The result would be event events would be prioritized based upon a numerical or weighted importance value and then used to recommend events to the user as part of a modified schedule or workplan.

Regarding claim 2, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, wherein generating a first user workplan based on received input comprises receiving input from a user’s SIoT (¶77, Tracked variables can correspond to any of a variety of user data, examples of which have been described above and include sensor data or readings, which may be sensed by one or more sensors (such as information associated with a user device regarding location, position, motion/orientation, user-access/touch, connecting/disconnecting a charger, user activity on the user device, or other information that may be sensed by one or more sensors, such as sensors found on a mobile device) GPS coordinate samples, and many more). 
The computer program product of claim 10 and the computer system of claim 16 are rejected for the same reasons set forth in the computer-implemented method of claim 2. 

Regarding claim 3, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, wherein generating a first user workplan based on received input comprises receiving input from user computing devices (¶63, 78 - an event may comprise a user arriving at a store. One tracked variable may correspond to an arrival location, such as an arrival location name. In detecting the event, routine manager 290 may infer the arrival as being satisfied based on user data comprising GPS data on the user's phone (e.g., user device 102a of FIG. 1), wherein the arrival location name is identified as a store and stored based on interpretive data that includes map data used to associate coordinates from the user's phone with a corresponding location name). 
The computer program product of claim 11 and the computer system of claim 17 are rejected for the same reasons set forth in the computer-implemented method of claim 3. 

Regarding claim 4, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, further comprising: 
displaying the second user workplan on user computing devices (¶155-159, determined that a particular user plays golf every Tuesday evening as a routine. Upon determining that a user missed (or is missing, or will miss) her golf game and has thus diverged (or will diverge) from her routine, content may be generated and presented to the user including one or more of (a) a suggestion for scheduling a tee time at a future time, based on the user's schedule, user routine information, information from sources associated with the golf course (such as a website for the golf course), and/or other user information such as calendar information). 
The computer program product of claim 12 and the computer system of claim 18 are rejected for the same reasons set forth in the computer-implemented method of claim 4. 

Regarding claim 5, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, further comprising: 
optimizing user computing devices by comparing past user workplans from a common user, measuring a deviation between a past user workplan, and reconfiguring a user computing device according to the deviation, wherein a common user comprises a same type of work, a same type of user computing device, and a same type of user (¶159-161, based on identifying the routine of Ben, presentation component 220 may typically present content to Ben comprising a recommended place for Ben to eat, on a periodic basis, such as each day before his lunch at 1 PM (e.g., corresponding to a predicted instance of an event and/or routine). However, based on out of routine detector 218 determining that Ben ate lunch at 12 PM, presentation component 220 may refrain from presenting the content corresponding to the recommendation).
The computer program product of claim 13 and the computer system of claim 19 are rejected for the same reasons set forth in the computer-implemented method of claim 5. 

Regarding claim 6, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, further comprising: 
optimizing user computing devices by comparing other user’s workplans within a social IoT network, measuring a deviation between another user’s workplan, and reconfiguring a user computing device according to the deviation, wherein user computing devices connect to other user computing devices and program analyzes baseline performance of user computing devices (¶158, content comprises one or more suggestions, recommendations, or relevant information based on the detected divergence. For example, in one embodiment, upon determining that a user did not arrive at his office by a certain time (e.g., 10:00 AM) in the morning but instead stayed home (e.g., the user is sick), content may be generated including a suggestion that the user send cancellation emails for meetings scheduled that day and/or a prompt asking the user if he would like to automatically reschedule the meetings).
The computer program product of claim 14 and the computer system of claim 20 are rejected for the same reasons set forth in the computer-implemented method of claim 6. 

Regarding claim 8, Dotan-Cohen ‘872 teaches the computer-implemented method of claim 1, further comprising: 
allowing a user to optimize or manually manipulate a user workplan after generation (¶159, that a particular user plays golf every Tuesday evening as a routine. Upon determining that a user missed (or is missing, or will miss) her golf game and has thus diverged (or will diverge) from her routine, content may be generated and presented to the user including one or more of (a) a suggestion for scheduling a tee time at a future time, based on the user's schedule, user routine information, information from sources associated with the golf course (such as a website for the golf course), and/or other user information such as calendar information; (b) a prompt asking the user if the user would like make up the missed golf game (missed instance of an event) and/or if the user would like to automatically schedule a game at a future time; (c) additional information that may be relevant to missed golf game or make-up game based on the contextual information, such as green fees on the dates and times of the potential make-up game).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dotan-Cohen (2018/0285827) (hereinafter Dotan-Cohen ‘827) in view of Dotan-Cohen (2016/0249319) (hereinafter Dotan-Cohen ‘319) and in further view of US Patent Publication No. 2016/0363944 issued to Kim et al. 

Regarding claim 7, Dotan-Cohen ‘827 teaches the computer-implemented method of claim 1, 
displaying the second user workplan (¶159, determined that a particular user plays golf every Tuesday evening as a routine. Upon determining that a user missed (or is missing, or will miss) her golf game and has thus diverged (or will diverge) from her routine, content may be generated and presented to the user including one or more of (a) a suggestion for scheduling a tee time at a future time, based on the user's schedule, user routine information, information from sources associated with the golf course (such as a website for the golf course), and/or other user information such as calendar information).
Dotan-Cohen does not explicitly indicate in a user interface on a smart glass on a user computing device.
However, Kim teaches in a user interface on a smart glass on a user computing device (¶109 – status information displayed on user’s smart glass).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Dotan-Cohen system for distinguishing events of users for efficient service content distribution with Kim’s method for controlling indoor devices in the same field of endeavor to improve the system of Dotan-Cohen in order to provide an intelligent IoT environment which is capable of collecting and analyzing data generated from the connected things (see, ¶03-05).

Conclusion
























Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARENCE D MCCRAY whose telephone number is (571)270-7280.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CLARENCE D MCCRAY/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458